DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims to add a limitation not previously recited.  Support for the limitation is found in the original filing.  No new matter is presented.
Amended and new grounds of rejection addressing the amended claims are below set forth.
The remarks and declaration filed 1/5/2021 are not persuasive for the reasons below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/5/2021 has been entered.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 2 which was canceled and is therefore indefinite.
Claim 6 depends from claim 4 which was canceled and is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Introduction
The following introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
The reference teaches mixtures and combinations of the various compositional components as more fully below set forth.  The reference teaches multiple compositions suitable and useful for the very same/similar purpose (i.e. treating hydrocarbon media/oil/petroleum having various sulfur elements, sulfur compounds and sulfur prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
The reference teaches an example within the claimed range and/or ranges which overlap and encompass the claimed range thereby rendering same obvious as more fully below set forth. See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The references teach the amounts of the compositional components can be selected by one of ordinary skill in the art at the time of filing of the invention to achieve a desired characteristic as well as depending on the nature of the material being treated, the conditions and environ of the treatment as more fully below set forth.  Generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
35 USC § 103
Claims 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feimer (US 2006/0011517) further in view of Fakhriev (RU 2241018C1)
Regarding claims 1, 3, and 5-6:
Feimer discloses a method for reducing the level of elemental sulfur and total sulfur in hydrocarbon streams by using a mixture of water, a caustic, a surfactant and at least one metal sulfide (Abstract)(Claim 15 reference) to reduce both elemental sulfur and total sulfur (See claim 15 reference) 
The composition and method of the reference reduces both elemental sulfur and total sulfur [0032] (i.e. capable of neutralization of hydrogen sulfide and light mercapatans)
Feimer teaches the caustic is MOH such as sodium and potassium OH (meeting the limitation for an alkali metal hydroxide of claim 1 and for potassium hydroxide of claim 3) and mixtures thereof [0016] [0023]
The surfactants includes anionic, cationic or nonionic surfactants [0017] Feimer teaches mixtures of surfactants [0024-0026].  Feimer discloses the nonionic surfactant includes amine, polyamines [0017] alkanol amines [0025] (meeting the limitation of claim 1 for an alkylamine selected from alkanolamines and diamines) 
Feimer discloses the sulfides include metal in the sulfide is from Groups 1a and 2a of the periodic table M+2Sx-2 and Sx is the sulfide or polysulfide and x is from 1 to 7 [0018] such as sodium polysulfide [0027] (meeting the limitation of claim 1 for an alkali polysulfide)
The proportion of water, (meeting the limitation of claim 1 for water),  caustic, surfactant and sulfide is an effective amount so that will allow a predetermined quantity of elemental sulfur to react with the sulfide and transfer from the hydrocarbon phase to the aqueous phase.  The aqueous treating solution contains caustic in the range of 0.01 to 20 M such as 19 wt.% NaOH (the reference teaches and example at [0036] which is within the claimed range of 5- 35 %) with surfactant at 0.0001- to about 50 wt.% (overlapping the range for the alkanolamine of 2-7 wt.%)  with the sulfide of 0.1 to about 30 wt.% [0029] [0034] (overlapping the range of 3-15 wt.%) (sulfide concentration in aqueous solution as allowed by precipitation limits)
The aqueous treating solution contains caustic in the range of 0.01 to 20M (i.e. metal hydroxide) with surfactant (i.e. alkanolamine) ranging from 0.0001 to about 50 wt. % preferably from 0.001 to about 1 wt.% with sulfide concentration being about 0.1 to about 30 wt.% or 0.2 to 2 wt.% [0029] (overlapping the ranges of claim 1)
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Feimer does not expressly disclose the composition to comprise an alkali metal nitrite such as sodium nitrite of instant claims 1 and 5.
Feimer does not expressly disclose the species of alkanol amine to be a primary, secondary or tertiary ethanolamine of instant claim 6. 
	Fakhriev discloses a process for neutralization of hydrogen sulfide and light mercaptans comprising a composition using 16-35 wt.% alkali metal nitrate preferably sodium nitrite, 3-30 wt.% of a basic nitrogen such as mono ethanol amine(i.e. primary ethanolamine),, tri ethanolamine and an alkaline agent 3-30 wt.% such as sodium or potassium hydroxide and mixtures thereof and water to 100% (Abstract) (See reference translation claims 1-3) the composition and process reduces hydrogen sulfide and mercaptans and is used in the oil and petroleum industry and is highly efficient and easy and assists in meeting oil standards, reduces acidity and corrosiveness of the feedstock treated by neutralizing it (P2 translation approx. L41 to end of page)  (P2 translation L1-3) 
It would have been obvious to one of ordinary skill in the art to use an ethanolamine or di ethanolamine as taught by Fakhriev in the composition and process of Feimer as they are suitable for processing and treating hydrocarbon products to remove and neutralize sulfur compounds – further since Feimer expressly contemplates an alkanol amine, doing so amounts to nothing more than use of a known compound (alkanol amine/ethanolamine) in a known environment (treating hydrogen and 
It would have been obvious to one of ordinary skill in the art to add sodium nitrite in the amounts taught by Fakhriev in the composition and process of Feimer to further aid in the treatment and reduction of sulfur compounds in the hydrocarbon composition of Feimer and to further provide a more efficient while easy means of meeting oil standards, reducing acidity and corrosiveness of the feedstock treated by neutralizing same.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
35 USC § 103
Claims 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhriev (RU 2241018C1) in view of Feimer (US 2006/0011517) 
Regarding claims 1, 3 and 5-6:
	Fakhriev discloses a process for neutralization of hydrogen sulfide and light mercaptans comprising a composition using 16-35 wt.% alkali metal nitrate preferably sodium nitrite, 3-30 wt.% of a basic nitrogen such as mono ethanolamine, tri ethanolamine, and an alkaline agent 3-30 wt.% such as sodium or potassium hydroxide and mixtures thereof and water to 100% (Abstract) (See reference translation claims 1-3) the composition and process reduces hydrogen sulfide 
Fahkriev does not disclose the composition comprising 3-15 wt. % polysulfide of alkali metal or of primary or secondary ethanolamine. 
Feimer discloses a method for reducing the level of elemental sulfur and total sulfur in hydrocarbon streams by using a mixture of water, a caustic, a surfactant and at least one metal sulfide (Abstract)
Feimer, like Fakhriev, teaches a composition for treating hydrocarbon products to remove and reduce sulfur content.  Feimer teaches the composition comprises a caustic is MOH such as sodium and potassium OH and mixtures thereof [0016] [0023] as well as surfactants includes anionic, cationic or nonionic surfactants [0017] Feimer teaches mixtures of surfactants [0024-0026].  Feimer discloses the nonionic surfactant includes alkanol amines [0025] (since the nitrogen has an OH group and requires at least one alkyl group to be an alkanol amine, it will necessarily be a primary, secondary or tertiary amine – i.e. it cannot be a quaternary amine since there is an OH group) 
Feimer discloses the metal in the sulfide is from Groups 1a and 2a of the periodic table M+2Sx-2 and Sx is the sulfide or polysulfide and x is from 1 to 7 [0018] such as sodium polysulfide [0027] the polysulfide assists elemental sulfur removal from the hydrocarbon stream to the aqueous caustic phase [0027] 
The proportion of water, caustic, surfactant and sulfide is an effective amount so that will allow a predetermined quantity of elemental sulfur to react with the sulfide and transfer from the hydrocarbon phase to the aqueous phase.  The aqueous treating solution contains caustic in the range of 0.01 to 20 M such as 19 wt.% NaOH (the reference teaches and example at [0036] which is within the claimed range) with surfactant at 0.0001- to about 50 wt.% (overlapping the range of 2-7 wt.%)  with the sulfide of 0.1 to about 30 wt.% [0029] [0034] (overlapping the range of 3-15 wt.%) (sulfide concentration in aqueous solution as allowed by precipitation limits)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add sodium polysulfide in the amounts taught by Feimer to the composition and process of Fakhriev in order to further impart improved removal of sulfur from the petroleum/hydrocarbon product of Fakhriev.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
35 USC § 103
Claims 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2008/0056971)
Regarding Claims 1, 3 and 5-6:
	Hughes discloses a system and process for treating gasification and emission streams (Abstract) generated during gasification process of hydrocarbons (i.e. hydrocarbon media) where the acid gas treated includes hydrogen sulfide and other sulfur containing materials [0014] The process includes using gas scavengers [0022]   Hughes teaches using one or more suitable acid gas scavengers materials water, sodium hydroxide, sodium nitrate, ethanol amines, and sodium tetra sulfide (i.e. polysulfide) [0058]   
The particular acid gas scavengers or combinations can be used in the system and process as determined by the performance  characteristics of the gasification emission streams present and efficiency of the acid gas scavengers for particular acid gases comprising various performance characteristics [0062] (i.e. Hughes teaches the combination and amount of the acid gas scavengers can be ascertained and optimized by one of ordinary skill in the art at the time of filing of the invention to correspond to the gas emission stream being treated and to achieve a desired characteristic)
The gasification refers to converting materials including low value carbon based feed stocks such as coal, petroleum coke, high sulfur fuel oil into gas or syngas [0014] such as hydrogen sulfide in carbon fuel being gasified [0090](i.e. hydrocarbon media).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Response to Arguments
Applicant's arguments filed 1/05/2021 and declaration filed the same date in support thereof have been fully considered but they are not persuasive. 
The examiner notes that the claims under examination are directed to a composition and NOT to a method or process.  
Applicant argues the intended use of the composition to neutralize hydrogen sulfide and light mercaptans and from hydrocarbon media.  The claims are directed to a composition.  The composition as above set forth is taught by the prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))  
The composition as above set forth is taught by the prior art and therefore is capable of performing the intended use. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

    PNG
    media_image1.png
    97
    544
    media_image1.png
    Greyscale
	
Further, in response to applicant’s argument that claimed invention is directed to neutralizing hydrogen sulfide and light mercaptans from hydrocarbon media, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   The composition as above set forth is taught by the prior art and therefore is capable of performing the intended use.
Applicant argues one would not be motivated to combine the references and the references do not render obvious to one of ordinary skill in the art the claimed composition.  This is not persuasive:
Regarding Remarks A. Combination Feimer and Hughes:  
After further consideration of the remarks the examiner has amended the above rejections such that Feimer (US 2006/0011517) further in view of Fakhriev (RU 2241018C1) and vice versa without citing to Hughes.  However the rejection under Hughes alone remains as above set forth.



Regarding Remarks B. Combination of Feimer and Fakhriev and Fakhriev and Feimer:
Applicant argues no motivation to combine the teachings of Faimer and Fakhriev as they are directed to different processes for removal of different chemical components.  This is not persuasive.
The rejections combined Fahkriev and Feimer to teach the addition of sodium nitrite, ethanolamines and amounts thereof  are motivated as more fully set forth in the office action.  
Feimer and Fahkriev are analogous art and their motivation to combine same:  
Feimer is concerned with reducing sulfur from sulfur containing hydrocarbon streams such as petroleum hydrocarbon refinery streams [0020] reducing total sulfur in such streams using water, caustic (i.e. metal sodium hydroxide), surfactant (i.e. alkanolamine) and metal sulfide (abstract) doing so is known to reduce corrosion [0003]
Fahkriev is concerned with treating hydrogen sulfide and mercaptans in petroleum products using water, an alkaline reagent (i.e. sodium hydroxide), basic nitrogen containing reagent (i.e. alkanolamine) and alkali metal nitrite in the oil and petroleum industry.  
Both are concerned with treating sulfur and sulfur containing compounds in petroleum products.  Both do so using water, caustic and nitrogen reagent (i.e. surfactant).  Feimer is concerned with reducing both elemental sulfur and total sulfur [0002] and recognizes that sulfur causes corrosion in petroleum streams [0003] Feimer treats petroleum refinery hydrocarbon streams [0020] 

The improvement in combination provides aid in treatment and reduction of sulfur compounds in hydrocarbons providing an efficient easy means of meeting oil standards, reducing acidity and corrosiveness by neutralization; and, removing and neutralizing sulfur compounds where Feimer already contemplates an alkanol amine and the well-known ethanolamine species of alkanol amine is taught by secondary reference.  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Applicant argues the combination of Feimer and the secondary reference does not teach the claimed range of alkali metal nitrite and that there is a broad range of surfactant of 100 different possible types without direction to pair the surfactant with the claimed range of 2-7 wt.%  This is not persuasive.
Feimer teaches a finite list of surfactants which include amines, polyamines [0017] and expressly recites alkanolamines:

    PNG
    media_image2.png
    111
    535
    media_image2.png
    Greyscale

And Feimer teaches a range of surfactants 0.00001 to about 50 wt.% [0029]  (overlapping the claimed range of 2-7 wt.%)
Fakhriev teaches the additive of sodium nitrite in a similar range to the instant claims (claimed range 5-35 vs. reference 16-35 wt.%) 
    PNG
    media_image3.png
    288
    635
    media_image3.png
    Greyscale


Fakhriev is used to teach the species of alkanolamine not the amounts. Notwithstanding same a combination of the sodium nitrite and ethanolamine will still render obvious overlapping ranges of the additives.  
As combined, the references teach every claim element of the claimed composition.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Remarks Rejections over Hughes
Applicant argues selecting the claimed additives and amounts based on the teaching of Hughes is not obvious and lacks motivation since there are other additives also set forth.  This is not persuasive as the above reference expressly recite one or more of the claimed species and composition. 

    PNG
    media_image4.png
    401
    531
    media_image4.png
    Greyscale
 "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)  Hughes teaches the selection and amounts of the additives which are expressly recited are within the ability of one of ordinary skill in the art at the time of filing the invention to choose as to combination and amount.  
As above cited in the rejection:

    PNG
    media_image5.png
    87
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    500
    media_image6.png
    Greyscale

Hughes teaches the particular acid gas scavengers or combinations can be used in the system and process as determined by the performance  characteristics of the gasification emission streams present and efficiency of the acid gas scavengers for particular acid gases comprising various performance characteristics [0062] (i.e. Hughes teaches the combination and amount of the acid gas scavengers can be ascertained and optimized by one of ordinary skill in the art at the time of filing of the invention to correspond to the gas emission stream being treated and to achieve a desired characteristic)
Applicant argues selecting the claimed additives and amounts based on the teaching of the references is not obvious and lacks motivation since there are other additives also set forth.  This is not persuasive as the above reference (esp. as combined) expressly recite the claimed species.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
generated during gasification process of hydrocarbons (i.e. hydrocarbon media) where the acid gas treated includes hydrogen sulfide and other sulfur containing materials [0014]
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hydrocarbon media) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicants Arguments about the Ranges:
As more fully above set forth, the references teach overlapping ranges of each of the compositional components thereby establishing a prima facie showing of obviousness by a preponderance of the evidence.  Hughes teaches that one of ordinary skill in the art may readily ascertain an effective amount/range.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Applicant argues the references do not teach the claimed ranges.  As above set forth the references teach overlapping ranges thereby establishing a prima facie showing of obviousness.  No evidence or indicia of criticality of range commensurate with the claimed ranges has been presented.  In such a situation, the applicant must In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) MPEP 2144.05
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant argues the ranges taught by the prior art are broad and do not teach examples of the claimed ranges.  This is not persuasive.   "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  The prior art teaches ranges which clearly overlap the claimed ranges thereby establishing a prima facie showing of obviousness (For example:  Feimer 0.1-30 vs. claimed 3-15; 19% NaOH meeting the claimed 5-35, secondary reference teaching 16-35% vs. claimed 5 – 35%, and 0.001-50 vs. claimed 2-7 with 
The remarks and declaration asserting one of ordinary skill in the art at the time of filing the invention would not find the prior art and combinations support an obviousness showing are not persuasive.  The examiner maintains that the determination of obviousness is based on what a person having ordinary skill in the art at the time of filing the invention would know said person having the capability to understand scientific and engineering principles pertinent in the art having ordinary creativity and not an automaton.  In many cases said person of ordinary skill will be able to fit the teachings of multiple patents together along with the inference and creative steps said ordinary skill person would employ. MPEP 2141.03   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
The declaration refers to the “composition and method of the ‘055 application” There are no method claims in the instant application under examintation.  The arguments are all predicated on method and intended use.  As more fully above set forth, the claims are directed solely to a composition and the intended use does not further limit same as the chemical components are fully set forth.
Applicant argues the number of species taught by certain references, i.e. Hughes, does not afford sufficient guidance to one of ordinary skill.   This is not persuasive as Hughes expressly indicates one of skill in the art can make the appropriate selection which would encompass the named species as expressly recited in the prior art references.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)   In the case of the alkanol amine the examiner has provided references that expressly recite the claimed species.  MPEP 2144.08   "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
The examiner notes no hydrocarbon media are expressly claimed. Notwithstanding same the prior art teaches the compositions are for use with hydrocarbons, petroleum streams/processing etc. as more fully above set forth.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998)
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796